Order, Supreme Court, New York County (Walter Schackman, J.), entered September 29, 1995, which, inter alia, granted plaintiff’s motion for summary judgment directing a limited partnership accounting, unanimously affirmed, without costs.
Plaintiff limited partner has alleged sufficient circumstances to render it just and reasonable to require defendant general partner to render full disclosure of the information sought. In this case, the limited partners are at least proper parties which should be joined should plaintiff seek the relief of a full accounting or other additional relief. Plaintiff’s right to a formal accounting was not waived, or barred by any express terms of the limited partnership agreement. Concur — Rosenberger, J. P., Wallach, Rubin, Kupferman and Mazzarelli, JJ.